Citation Nr: 1032416	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for glaucoma 
associated with diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  


FINDING OF FACT

Glaucoma is manifested at worse by an average concentric 
contraction of the visual field to 8 degrees in the left eye and 
to 11 degrees in the right eye with corrected visual acuity of 
20/200 in both eyes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
glaucoma associated with diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, 
Diagnostic Code (DC) 6080 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim on appeal.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 4.3, 4.7 (2009).  

The Veteran's glaucoma has been evaluated under DC 6080.  
Parenthetically, the Board notes that the criteria for the 
evaluation of disabilities of the eyes were amended effective 
December 10, 2008, but these amended criteria govern cases only 
when the claim is filed on or after that date.  See 73 Fed. Reg. 
66543 (November 10, 2008).  As the claim in this case was filed 
prior to December 10, 2008, the rating criteria revised effective 
December 10, 2008, are not applicable.  

According to 38 C.F.R. § 4.76, measurement of the visual field 
will be made when there is disease of the optic nerve or when 
otherwise indicated.  38 C.F.R. § 4.76a explains how ratings are 
assigned based on impairment of field vision, as follows.  

The extent of visual field contraction in each eye is determined 
by recording the extent of the remaining visual field in each of 
the eight 45 degree principal meridians.  The number of degrees 
lost is determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  

The degrees lost are then added together to determine the total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by 8 represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a.  

According to Table III in 38 C.F.R. § 4.76a, the normal visual 
field extent at the 8 principal meridians, in degrees, is: 
temporally, 85; down temporally, 85; down, 65; down nasally, 50; 
nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The 
total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III 
(2008).  

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Under Diagnostic Code 
6080, loss of temporal half of the visual field warrants a 30 
percent rating if bilateral, a 10 percent rating if unilateral, 
or is rated as 20/70.  Loss of the nasal half of the visual field 
bilaterally results in a 20 percent rating, unilaterally results 
in a 10 percent evaluation, or may be rated as 20/50.  

Concentric contraction of the visual field to 5 degrees, results 
in a 100 percent evaluation if bilateral, a 30 percent rating if 
unilateral, or may be rated as 5/200.  Concentric contraction of 
the visual field to 15 degrees but not to 5 degrees results in a 
70 percent bilateral evaluation, a 20 percent unilateral rating, 
or is rated as 20/200.  

Concentric contraction of the visual field to 30 degrees but not 
to 15 degrees, bilaterally, results in a 50 percent evaluation, 
unilaterally results in a 10 percent rating, or is rated as 
20/100.  Concentric contraction of the visual field to 45 degrees 
but not to 30 degrees bilaterally results in a 30 percent rating, 
unilaterally results in a 10 percent evaluation, or is rated as 
20/70.  

A concentric contraction of the visual field to 60 degrees but 
not to 45 degrees results in a bilateral evaluation of 20 
percent, a unilateral evaluation of 10 percent, or rate as 20/50.  
Demonstrable pathology commensurate with the functional loss will 
be required.  The concentric contraction evaluations require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2).  

Based upon the evidence of record, the Board finds that the 
Veteran does not meet the criteria for the next-higher 100 
percent rating under DC 6080.  As previously noted, in order to 
receive a 100 percent rating, the concentric contraction of the 
visual field must be to 5 degrees bilaterally.  However, such is 
not evident in this case.  

In a January 2006 VA examination, the VA examiner noted 
bitemporal hemianopsia after conducting visual field by 
confrontation.  Goldmann visual field testing at each principal 
meridian for the left eye revealed the following: 5 degrees 
temporally, 5 degrees down, 10 degrees down nasally, 10 degrees 
nasally, 8 degrees up nasally, 10 degrees up, and 5 degrees up 
temporally.  This results in an average contraction of 8 degrees 
with a central visual acuity of 20/200.  

The visual field at each principal meridian for the right eye was 
noted as 10 degrees temporally, 10 degrees down, 12 degrees down 
nasally, 10 degrees nasally, 12 degrees up nasally, 12 degrees 
up, and 12 degrees up temporally.  This results in an average 
contraction to 12 degrees with a central visual acuity of 20/200 
for the right eye.  

The VA examiner diagnosed a refractive error, senile cataracts 
with good corrected visual acuity, no diabetic retinopathy, and 
legal blindness due to central visual field less than 20 degrees 
bilaterally.  

In March 2009, the Veteran underwent a second VA eye examination.  
The examiner noted bilateral inferonasal island of vision when 
conducting visual field by confrontation.  Visual field at each 
principal meridian of the left eye revealed 9 degrees temporally, 
11 degrees down temporally, 11 degrees down, 11 degrees down 
nasally, 3 degrees nasally, 5 degrees up nasally, 11 degrees up, 
and 10 degrees temporally.  This results in an average 
contraction to 9 degrees for the left eye with a central visual 
acuity of 20/200.  

Similarly, visual field testing at each principal meridians of 
the right eye reflected 15 degrees temporally, 9 degrees down 
temporally, 9 degrees down, 9 degrees down nasally, 10 degrees 
nasally, 8 degrees up nasally, 10 degrees up, and 11 degrees up 
temporally.  This results in an average contraction to 11 degrees 
with an equivalent central visual acuity of 20/200.  

In a follow-up March 2010 VA examination, a VA neuro-
ophthalmologist diagnosed the Veteran with ocular hypertension 
without evidence of glaucomatous optic neuropathy in each eye and 
unexplained loss of vision without any objective etiologies.  
Parenthetically, the examiner specifically determined that 
glaucoma was not related to diabetes.

VA outpatient treatment records reflect treatment for glaucoma, 
but there is no evidence of any additional visual field testing 
other than the two VA examinations described above.  As such, 
applying the Goldmann test results from the above-noted VA 
examinations, the impairment of field vision does not reflect an 
average bilateral concentric contraction to 5 degrees; therefore, 
a higher rating is not warranted under DC 6080.  

The Board has also considered the rating criteria for impairment 
of central visual acuity.  As previously mentioned, at both VA 
examinations, the Veteran's equivalent visual acuity for both 
eyes was 20/200.  According to DC 6075, vision in 1 eye of 20/200 
and 20/200 in the other eye, results in a 70 percent disability 
evaluation.  Thus, a higher rating is not warranted in this 
regard.

Furthermore, there is no evidence of active tuberculosis of the 
eye; malignant new growths of the eyeball; anatomical loss of 
both eyes; blindness in both eyes having only light perception; 
anatomical loss of one eye with 5/200, 10/200, or 15/200 vision 
in the other eye; blindness in one eye, having only light 
perception with vision of 5/200, 10/200, or 15/200 in the other 
eye; vision in one eye at 5/200 with 5/200, 10/200, or 15/200 
15/200 vision in the other eye; vision in one eye at 10/200 with 
10/200 or 15/200 vision in the other eye; or vision in one eye at 
5/200 with 5/200 vision in the other eye.  Thus, a higher rating 
is not warranted under DCs 6010, 6012, 6014, 6061, 6062, 6063, 
6064, 6067, 6068, 6071, 6072, or 6075.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In this case, the Board finds no other provision upon which to 
assign a higher rating.  It is also noted that the mandates of 
Hart v. Mansfield, 21 Vet. App. 505 (2007), wherein the Court 
held that "staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on appeal, 
the Veteran's disability has appropriately been rated as 70 
percent disabling.  

Finally, consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflect that those manifestations 
are not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's service-connected glaucoma.  

Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent hospitalization 
due to his glaucoma.  Further, marked interference with 
employment has not been shown.  In the absence of any additional 
factors, the RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not prejudicial.  

In conclusion, the currently assigned 70 percent evaluation for 
glaucoma associated with diabetes mellitus, type II appropriately 
reflects the Veteran's symptoms throughout the entire rating 
period on appeal, and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and the representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, the RO sent a letter to the Veteran in January 2006 
with the VCAA notice requirements for his increased rating claim.  
In the letter, he was informed that the evidence necessary to 
substantiate the claim for an increased evaluation would be 
evidence showing that his disability was worse than the current 
evaluation contemplates.  

The letter also informed him that he must provide medical or lay 
evidence demonstrating a worsening of his disability and the 
impact on his employment and daily life, which can also be 
substantiated by sending statements from other individuals who 
are able to describe in what manner the disabilities have become 
worse.  It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain them 
for him.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claim is being denied, any such effective date question 
is moot.  He has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained service treatment records, VA outpatient treatment 
records from February 1996 to December 2006, and private 
treatment records dated June 1996 to September 1996.  

The Veteran was also provided VA examinations in connection with 
his increased rating claim, which are found to be adequate for 
rating purposes.  The examiners reviewed his medical history, 
recorded pertinent examination findings, and provided conclusions 
with supportive rationale.  The Board finds that the VA 
examination reports are probative.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328.  


ORDER

An evaluation in excess of 70 percent for glaucoma associated 
with diabetes mellitus, type II, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


